     Case 2:20-cv-03428-SB-AGR Document 153 Filed 07/23/21 Page 1 of 2 Page ID #:761
                                                                      July 23, 2021
                                                                          VPC
1
                                UNITED STATES DISTRICT COURT
2

3                          CENTRAL DISTRICT OF CALIFORNIA
4
      CHRISTINE BEIRNE ET AL,                     Case No.: 2:20-cv-03428-SB-AGR
5
                   Plaintiff,
6
                                                  ORDER TO SHOW CAUSE RE:
7
      vs.                                         DISMISSAL
8     COUNTY OF VENTURA ET AL,
9
                   Defendant
10

11          The parties filed a notice of settlement as to the claims against Sheriff
12    William Ayub, County of Ventura, Andrew Hatlee, Garo Kuredjian, Oliver
13    Laguna, Thomas Miller, Ali Naderi, and Dane Rubino on July 13, 2021.
14

15
            IT IS HEREBY ORDERED that the parties are to show cause why the

16
      action should not be dismissed with prejudice on September 17, 2021 at 8:30 a.m.

17    If the parties file a proposed order to dismiss the relevant claims with prejudice by
18    September 10, 2021, the OSC shall be taken off calendar without further notice.
19    Otherwise, the parties shall file a status conference report by September 10, 2021
20    and appear at the OSC hearing even if they subsequently file a request for
21    dismissal.
22          NOTICE: The parties are advised that the Court will not continue the
23    OSC hearing, absent a detailed, compelling showing in the status report why the
24    settlement has not been—and reasonably could not have been—completed, and
25    the parties should be prepared for the Court to set a trial date within 60 to 90 days
26    (or the Court may reinstate any vacated deadlines).
27

28
     Case 2:20-cv-03428-SB-AGR Document 153 Filed 07/23/21 Page 2 of 2 Page ID #:762



1
      Dated: July 23, 2021
2

3

4                                                Stanley Blumenfeld, Jr.
5
                                                United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
